PD-1676-15                                              PD-1676-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
December 29, 2015                                                     Transmitted 12/28/2015 2:38:50 PM
                                                                        Accepted 12/29/2015 3:36:24 PM
                                                                                         ABEL ACOSTA
                             PD._________________                                                CLERK

                    IN THE COURT OF CRIMINAL APPEALS
                                FOR THE
                             STATE OF TEXAS


      JERIMIAH BAREFIELD

               V.                      Appeals No. 04-14-00699-CR

      THE STATE OF TEXAS

        MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                     DISCRETIONARY REVIEW


      TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

      APPEALS:

              COMES    NOW,     ANGELA     MOORE,     counsel   for    JEREMIAH

      BAREFIELD, and files this motion asking that the Court extend the time

      for filing the Appellant’s petition for discretionary review, and in support

      thereof, offers the following:

                                           I.

         a.    This case is on appeal from the 227TH District Court of Bexar
               County, Texas.

         b.    The style and number of the cases in the trial court are The State
               of Texas v. JERIMIAH BAREFIELD, Cause Number 2012-CR-
               6188A.

         c.    The Appellant was convicted by the Court of the offense of
               murder.

         d.    Punishment was assessed by the jury at Life in the Texas
               Department of Criminal Justice – Institutional Division.
   e.    The style and number of the case in the Fourth Court of Appeals
         is JERIMIAH BAREFILED v. State of Texas, Appeal Number 04-
         14-00699-CR.

   f.    The Fourth Court of Appeals affirmed Appellant’s conviction and
         sentence in an upublished opinion on November 25, 2015.

   g.    The present deadline for filing the Appellant’s Petition for
         Discretionary Review is December 28, 2015.

   h.    The Appellant seeks an extension of time of 30 days, suggesting a
         new due date of January 27, 2016.

   i.    This is the Appellant’s first request for an extension of time to file
         the Appellant’s petition for discretionary review.


                                       II.

      This extension is not sought for the purpose of delaying this appeal,
   but for the following reasons:

             I.    Counsel has recently completing briefing in the
following cases:


            a. The State of Texas v. Brandon Garzas, 2015-JUV-00638 &

               2015-JUV-00641, Motion for New Trial, filed September

               24, 2015;


            b. Orvil Weddel v. State, 07-15-00302-CR, Petition for

               Discretionary Review;

            c. Eduardo Ruiz v. State, 2007-CR-4886W1, Writ of Habeas

               Corpus, filed October 14, 2015 & Memorandum on Writ of

               Habeas Corpus, filed October 29, 2015;
               II.     Counsel is currently completing briefing in the following

cases:

               a. Reynaldo Garcia v. State, Writ of Habeas Corpus

               b. Daniel Garcia v. State, Writ of Habeas Corpus

               c. Joshua Chris Meadoux v. State, Writ of Habeas Corpus

               d. The United State of America v. Jeffrey Perry, 15-50973;

               e. The United States of America v. Jeremiah Martinez, 14-

                     CR-00977(1)-OLG

               f. Perry Mayfield v. State; 04-14-00274-CR, Writ of Habeas

                     Corpus;

               g. Oscar Guevara-Mata v. State; 04-12-00436-CR, Writ of

                     Habeas Corpus

               h. Charles Finch v. State; 04-15-00502-CR


                                        III.

         A criminal appellant, just like a criminal defendant at trial, is entitled

to the adequate and effective assistance of counsel. Evitts v. Lucey, 469
U.S. 387, 396 (1985); Ward v. State, 740 S.W.2d 794 (Tex.Crim.App.

1987). In order to be able to accurately identify and effectively brief all the

potential issues presented in this case, counsel for Appellant needs

additional time to review the record and conduct the necessary research to

adequately prepare Appellant’s Petition for Discretionary Review. This
request is made pursuant to Tex. R. App. P. 68.2 (c).

                                    IV.

      Therefore, for the above reasons, Counsel for Appellant prays that

the Court grant an extension of time to January 27, 2016, for filing of the

Appellant’s Petition for Discretionary Review.




                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the above and
foregoing Motion for Extension has been delivered to the Bexar County
District Attorney’s Office, 300 Dolorosa, San Antonio, Texas 78205, on
December 28, 2015.